                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

PATRICK-JOSEPH GROULX and
CAROL JEAN GROULX

                       Plaintiffs,                            Case No. 1:21-cv-10811

v.                                                            Honorable Thomas L. Ludington
                                                              Magistrate Judge Patricia T. Morris
DOLLAR GENERAL CORPORATION, et al.,

                  Defendants.
________________________________________/

     OPINION AND ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND
             RECOMMENDATION AND DISMISSING THE COMPLAINT

        This matter is before the Court pursuant to Magistrate Judge Patricia Morris’ Report and

Recommendation. ECF No. 8. On March 29, 2021, Plaintiffs Patrick-Joseph Groulx and Carol

Jean Groulx filed a pro se complaint against 34 defendants, including Defendant Dollar General

Corporation. ECF No. 1. Plaintiffs applied for and were subsequently granted leave to proceed

without prepaying fees and costs. ECF Nos. 2, 7. All pretrial matters were referred to Magistrate

Judge Morris. ECF No. 6. The Magistrate Judge subsequently screened the Complaint under 28

U.S.C. § 1915(e)(2)(B) and, on May 7, 2021, issued her Report and Recommendation.

        In the Report and Recommendation, Magistrate Judge Morris provides the following

background on the case:

        In their Complaint, Plaintiffs allege that “defendant is about to build a business
        where hazardous chemicals are deployed and where the general public will sustain
        injuries from the hazardous chemicals.” (ECF No. 1, PageID.2.) Plaintiffs claims
        [sic] that Defendants have purchased 10 acres of land adjacent to and across from
        properties where “hazardous chemicals are deployed” that have caused Plaintiffs
        health problems including “vomiting, severe diarrhea, thyroid being damaged now
        have AIDS.” (Id.) Plaintiffs claim that “[i]f [Defendants] build[] a business [in this
        area] the medical issues that Plaintiff is suffering from will be the same problems
        or worse to the people that will frequent the establishment.” (Id. at PageID.3.)
       Plaintiffs “demand an injunction against [Defendants] from building a business [in
       the area] that deploy hazardous chemicals . . . to prevent what has happened to
       Plaintiff[s] over the years[.]” (Id. at PageID.4.)

ECF No. 8 at PageID.26–27. As Magistrate Judge Morris explained, however, Plaintiffs have not

alleged sufficient facts demonstrating Article III standing against Defendants:

       Plaintiffs do not allege that the building of certain businesses in a particular location
       has caused chemical exposure to the general public, only that [they] believe[] it
       will. Further, Plaintiffs appear to argue that they are not concerned about chemical
       exposure themselves from this new building, but rather that the “general public”
       will suffer. Plaintiffs do not specify a financial or any other interest they have in
       the property upon which they claim businesses will be built. And Plaintiffs do not
       specify a particularized harm that has happened, or to whom in particular this harm
       may happen. I also note that it is unclear from the Complaint precisely how a new
       business, unrelated to the existing businesses and properties in the area, but only
       built near property Plaintiffs claim caused them chemical exposure, would lead to
       even more chemical exposure. Any injury in fact here is “conjectural or
       hypothetical,” and Plaintiffs have not established acausal connection between these
       new businesses and any harm Plaintiffs believe may happen to the general public
       as a result. [Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)].

ECF No. 8 at PageID.28–29. Accordingly, Magistrate Judge Morris recommended that the

Complaint be dismissed for lack of standing.

       Although the Report and Recommendation states that the parties could object to and seek

review of the recommendation within 14 days of service, no objections have been filed. The

election not to file objections to the Report and Recommendation releases the Court from its duty

to independently review the record. Thomas v. Arn, 474 U.S. 140, 149 (1985). The failure to file

objections to the report and recommendation waives any further right to appeal. Id.

       Accordingly, it is ORDERED that Magistrate Judge Morris’ Report and Recommendation,

ECF No. 8, is ADOPTED.

       It is further ORDERED that the Complaint, ECF No. 1, is DISMISSED.

Dated: June 3, 2021                                                    s/Thomas L. Ludington
                                                                       THOMAS L. LUDINGTON
                                                                       United States District Judge



                                                 -2-
